NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4711-18T1

CARLTON HOCUTT III,

      Plaintiff-Appellant,

v.
                                             APPROVED FOR PUBLICATION

MINDA SUPPLY COMPANY                                 August 7, 2020

                                                 APPELLATE DIVISION
      Defendant-Respondent,

and

MINDA SUPPLY COMPANY,

      Defendant/Third-Party Plaintiff,

v.

NATIONWIDE INSURANCE
COMPANY d/b/a HARLEYSVILLE
WORCESTER INSURANCE CO,

     Third-party defendants.
________________________________

            Argued telephonically April 20, 2020 –
            Decided August 7, 2020

            Before Judges Ostrer, Vernoia and Susswein.

            On appeal from the Superior Court of New Jersey,
            Law Division, Bergen County, Docket No. L-6537-17.
            Joseph M. Cerra argued the cause for appellant (Lynch
            Lynch Held & Rosenberg, PC, attorneys; Joseph M.
            Cerra, on the briefs).

            Lance J. Kalik, argued the cause for respondent (Riker
            Danzig Scherer Hyland & Perretti, LLP, attorneys;
            Lance J. Kalik, of counsel and on the brief; Alfonse R.
            Muglia, on the brief).

      The opinion of the court was delivered by

SUSSWEIN, J.S.C. (temporarily assigned)

      Plaintiff, Carlton Hocutt, III, appeals from a grant of summary judgment

in favor of defendant, Minda Supply Co. (Minda). Hocutt was injured in a

forklift accident while working at Minda's warehouse.         He sued Minda

claiming the company was negligent in directing him to ride as a passenger on

a forklift in violation of federal workplace safety regulations. The trial court

dismissed the complaint, ruling that Hocutt's exclusive remedy rests in

workers' compensation.

      Hocutt contends the trial court erred in applying the New Jersey

Workers' Compensation Act (WCA), N.J.S.A. 34:15-1 to -146. He asserts that

he was not employed by Minda but rather by an employee leasing agency. He

further contends that even if he were deemed to be an employee of Minda for

purposes of the WCA, he is not barred under the statute from suing Minda

because the company committed intentional wrong. After reviewing the record




                                                                        A-4711-18T1
                                       2
in view of the applicable legal principles and the parties' arguments, we reject

Hocutt's contentions and affirm the grant of summary judgment.

                                       I.

      In September 2017, Hocutt filed a civil complaint against Minda alleging

that his injury was caused by the company's negligence. Minda asserted as an

affirmative defense that Hocutt's claim is precluded by the WCA, which

generally provides exclusive remedies for workplace injuries. Once discovery

was completed, Minda moved for summary judgment.            After hearing oral

argument, the Law Division judge granted Minda's motion for summary

judgment, dismissing Hocutt's complaint with prejudice.

                                       II.

      Minda operates a warehouse that stores goods for the dry-cleaning

industry. Forklifts are used at the warehouse to move pallets of supplies. It

was a common practice at the warehouse for a worker to ride on the forklift,

standing on either the front or back of the forklift while it was moving. This

practice violates federal workplace safety regulations.

      Minda uses the services of an employee leasing agency, Express. The

staffing agreement between Minda and Express provides that Express is

responsible for paying the loaned workers.      Minda reimburses Express for

those wage payments by agreeing "to pay the charges based on the time card or



                                                                        A-4711-18T1
                                       3
other mutually acceptable recording method."          The staffing agreement

specifies that Minda will "supervise, direct, and control the work" of the

employees Express loans to Minda. The staffing agreement also authorizes

Minda to hire a loaned worker after a set period of time or for an agreed upon

fee.

       Hocutt registered with Express looking for work. Hocutt initially turned

down several work opportunities that were offered by Express, eventually

accepting an opportunity to work at Minda's warehouse. Hocutt reported to

Minda the next day.

       On his second day working at the warehouse, Hocutt was instructed by

his supervisor, Rich, to team up with a forklift operator, Will.      Rich told

Hocutt that Will was "real fast paced" and that Hocutt could "learn a lot from

him." Will had worked at Minda for approximately a year.

       Minda had assigned Will to drive forklifts after only several months of

employment because of a shortage of forklift operators. Will had operated

forklifts at a prior job where he had been provided with some informal

instruction and attended a certification class. Will never presented Minda with

the certification. Minda "took [Will's] word for it" and allowed Will to operate

a forklift. Minda provided Will informal instruction on how to operate the




                                                                        A-4711-18T1
                                       4
machine and allowed him to practice when employees were not busy, and

another operator was available to watch.

      Hocutt, Will, and Rich observed a forklift pass by. An employee was

standing on the forklift as a passenger. Rich pointed to it and told Hocutt,

"you are going to get on the forklift like that." Shortly thereafter, Hocutt

positioned himself on the back of the forklift that Will was operating. After

just a few minutes, Will inadvertently backed the forklift into an I-Beam.

Hocutt's leg was seriously injured in the collision and he was taken to a

hospital by ambulance. The injury required a skin graft and four surgeries.

      Following the accident, the U.S. Department of Labor Occupational

Safety and Health Administration (OSHA) issued three citations to Minda.

The first citation, which was classified as "serious," cited a violation of 29

C.F.R. 1910.178(I)(1)(i) for allowing an employee to operate a forklift without

proper training and evaluation. The second citation, which was also classified

as "serious," cited a violation of 29 C.F.R. 1910.178(m)(3) for allowing an

employee to ride on the forklift. OSHA issued a third "other-than-serious"

citation for a violation of 29 C.F.R. 1904.39(a)(2) for failing to report the

hospitalization of an employee to OSHA within twenty-four hours.

                                  III.
      We begin our analysis by acknowledging certain legal principles that

govern this appeal. As a general proposition, a court must grant summary

                                                                       A-4711-18T1
                                       5
judgment if "the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law."        R. 4:46-2.     When

reviewing a motion court's grant of summary judgment, an appellate court uses

the same standard as the motion court. Globe Motor Co. v. Igdalev, 225 N.J.
469, 479 (2016) (citations omitted). First, we must decide whether there wa s a

genuine issue of fact. In re Estate of DeFrank, 433 N.J. Super. 258, 265 (App.

Div. 2013) (citations omitted). When reviewing summary judgment, we view

the facts "in the light most favorable to the non-moving party."         Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).         If there is no

genuine issue of fact, then we must decide whether the lower court correctly

ruled on the law. Estate of DeFrank, 433 N.J. Super. at 267 (citing Walker v.

Atl. Chrysler Plymouth, Inc., 216 N.J. Super. 255, 258 (App. Div. 1987)).

      In this case, there does not appear to be a dispute with respect to the

pertinent facts. Both parties agree that Minda employees engaged in a practice

of riding on forklifts.   Accordingly, this case hinges on the trial court's

interpretation of the WCA.

      In construing that statute, we take note that it "accomplished a 'historic

trade-off whereby employees relinquished their right to pursue common-law



                                                                         A-4711-18T1
                                       6
remedies in exchange for automatic entitlement to certain, but reduced,

benefits whenever they suffered injuries by accident arising out of and in the

course of employment.'" Van Dunk v. Reckson Assocs. Realty Corp., 210 N.J.
449, 458–59 (2012) (quoting Millison v. E.I. du Pont de Nemours & Co., 101
N.J. 161, 174 (1985)).      Generally, when the parties have accepted the

provisions of the Act, "the agreement operates as an employee's surrender of

other forms of remedies." Id. at 459 (citing N.J.S.A. 34:15-8).

      Hocutt contends the trial court misinterpreted the statute in ruling that i t

barred him from bringing suit against Minda. He raises two distinct legal

arguments in support of that contention: (1) he was not an employee of Minda

for purposes of the WCA; and (2) Minda committed "intentional wrong,"

thereby exempting this case from the exclusive remedy of the WCA. We

address each of these contentions in turn.

                                       IV.

      The trial court found that Hocutt was a "special employee" of Minda,

which was Hocutt's "special employer." Hocutt disputes that determination on

the grounds that he did not give "informed consent" to the special employee-

employer relationship. We reject that contention.

      In Kelly v. Geriatric & Medical Services, Inc., we developed a five-

pronged test to assist courts in determining whether a worker is a special



                                                                          A-4711-18T1
                                        7
employee for purposes of the WCA. 287 N.J. Super. 567, 571–72 (App. Div.

1996). We explained:

            The applicable, though not exclusive, legal criteria to
            establish a special employer-special employee
            relationship involves the following fact-sensitive five-
            pronged test:

            (1) the employee has made a contract of hire, express
            or implied, with the special employer;

            (2) the work being done by the employee is essentially
            that of the special employer;

            (3) the special employer has the right to control the
            details of the work;

            (4) the special employer pays the employee's wages;
            and

            (5) the special employer has the power to hire,
            discharge or recall the employee.

            [Id. at 571–72.]

In Kelly, we concluded that the plaintiff who was employed through a staffing

agency, like Hocutt, was a "special employee." Id. at 577–78.

      The key factor in dispute in this case is whether "the employee has made

a contract of hire, express or implied, with the special employer." Id. at 571.

Hocutt relies on our decision in Blessing v. T. Shriver & Co. to support his

contention that the first prong has not been established. 94 N.J. Super. 426,




                                                                       A-4711-18T1
                                       8
436 (App. Div. 1967). Our interpretation of Blessing leads us to a contrary

conclusion. In Blessing, we emphasized the importance of

             the fact that the proofs do not suggest any consensual
            relationship between plaintiff, a so-called 'loaned'
            employee, and defendant for whose benefit his
            services as a guard were rendered. While such a
            consent may be expressed or implied, there is nothing
            in the record upon which to predicate a finding of
            knowledgeable consent or a fair inference that an
            employment relationship between those parties
            existed.

            [Ibid. (emphasis added).]

      We believe that in the present case there is, at least, an implied

consensual relationship between Hocutt and Minda. In Antheunisse v. Tiffany

& Co., we concluded the plaintiff had impliedly contracted with the special

employer by voluntarily reporting to the special employer's workplace after the

staffing agency provided her the name of the employer and advised her as to

the nature of the work.      229 N.J. Super. 399, 404 (App. Div. 1988).

Furthermore, the staffing agency provided her an "opportunity to refuse the job

without fearing any reprisal from the agency." Ibid.

      In this instance, the record shows that Hocutt turned down job offers

from Express before accepting the opportunity to work at Minda's warehouse.

Hocutt's decision to decline work offers was done without fear of reprisal from




                                                                       A-4711-18T1
                                        9
the agency as shown by the fact that Express continued to present work

opportunities to Hocutt.

      Furthermore, Hocutt accepted the offer from Express to work at Minda's

warehouse and reported to the warehouse to work. He returned to work at the

warehouse the next day and accepted instructions from a Minda supervisor. In

these circumstances, we conclude that Hocutt impliedly consented to a special

employee-employer relationship.

      We add that even were we to assume for purposes of argument that there

was some uncertainty as to the consensual nature of the relationship between

Hocutt and Minda, it is not necessary to establish all five factors for a worker

to be deemed to be a special employee under the Kelly test. In that case, for

example, we concluded the plaintiff was a special employee notwithstanding

the failure to prove prong four—the special employer paid the employee's

wages. 287 N.J. Super. at 573, 577 ("We have given little weight to [prong

four] in our finding of special employment.").

      Although the remaining four prongs of the Kelly test do not appear to be

in dispute in the matter before us, we note that they are indeed established by

the undisputed facts. The third and most important prong—that the special

employer controls the work—certainly applies in this case. See Volb v. G.E.

Capital Corp., 139 N.J. 110, 116 (1995) ("[T]he most important factor in



                                                                        A-4711-18T1
                                      10
determining a special employee's status is whether the borrowing employer

had the right to control the special employee's work."). When Hocutt reported

to the warehouse, a Minda supervisor assigned his tasks for the day. Further,

the staffing agreement expressly provides: "[Minda] will supervise, direct, and

control the work performed by [Express's] associates." There is little doubt

that Minda controlled Hocutt's work at the warehouse.

      Additionally, prong two is clearly established. Hocutt's work at Minda

was "essentially that of the special employer" because his assigned tasks were

directly related to Minda's dry cleaning warehouse business. See Kelly, 287

N.J. Super. at 572 (observing the employee did not dispute that the nursing

work she performed for a health care facility was essentially that of the health

care facility); Antheunisse, 229 N.J. Super. at 404 (noting the employee

conceded "her assigned task of packing china and crystal" was definitely a part

of the regular business of Tiffany's packing department).

      Prong four also is satisfied. The staffing agreement provides that while

Express would directly pay loaned workers, Minda agreed "to pay [Express]

the charges based on the time card or other mutually acceptable recording

method." This arrangement is significantly different from the payment scheme

in Kelly where the employee was paid by the staffing agency and the fee the

special employer paid to the staffing agency was not tied to the employee's



                                                                        A-4711-18T1
                                      11
actual wages. 287 N.J. Super. at 573. We noted in Kelly this prong could

have been met if, instead, "the wages were paid directly by [the special

employer], or if the fee paid to the [staffing] agency was based on a percentage

scale linked to the employee's wages." Id. at 577 (emphasis added). In the

present case, Minda agreed to reimburse Express for the monies Express paid

to loaned workers. The fee Minda paid to Express, in other words, was linked

directly to Hocutt's wages.

      Finally, the fifth prong—that the special employer can hire, discharge, or

recall the employee—is also established. The staffing agreement expressly

provides that Minda could hire an Express employee after a period of time or

for a fee.   Minda thus clearly had the power to hire Express employees,

including Hocutt.

      Considering all of the Kelly factors, we conclude, as did the trial court,

that Hocutt was a "special employee" of Minda. Hocutt's status as a special

employee     thus   subjects   him   to   the   exclusive   remedy   of   workers'

compensation.1


1
  Although not addressed by the motion court, another provision of the WCA
subjects Hocutt to the exclusive remedy of workers' compensation. In
particular, N.J.S.A. 34:8-72(b) expressly extends statutory immunity from suit
to companies that hire or lease workers from employee leasing companies.
This statute provides an independent basis for the conclusion that Hocutt is
subject to the exclusive remedy of workers' compensation. See State v.


                                                                          A-4711-18T1
                                          12
                                         V.

      We turn next to Hocutt's argument that his suit is not barred under the

WCA because Minda's conduct constitutes intentional wrong. N.J.S.A. 34:15 -

8 provides:

              If an injury or death is compensable under this article,
              a person shall not be liable to anyone at common law
              or otherwise on account of such injury or death for
              any act or omission occurring while such person was
              in the same employ as the person injured or killed,
              except for intentional wrong.

              [(Emphasis added).]

      Our survey of the case law interpreting this exception leads us to

conclude that Minda's conduct was not sufficiently egregious to rise to the

level of intentional wrong.

                                         A.

      The New Jersey Supreme Court set the framework for our analysis in

Millison. The Court replaced the previous "deliberate intention" standard with

a "substantial certainty" test.     Id. at 178.   We believe the Court thereby

intended to narrow the circumstances when the intentional wrong exception

applies in recognition that reckless or negligent conduct all too often reflects a

(continued)
Heisler, 422 N.J. Super. 399, 416 (App. Div. 2011) ("We are free to affirm the
trial court's decision on grounds different from those relied upon by the trial
court.").


                                                                         A-4711-18T1
                                        13
"deliberate" decision by employers to promote speed and efficiency at the cost

of reduced workplace safety.        In adopting the new standard, the Court

explained, "the dividing line between negligent or reckless conduct on the one

hand and intentional wrong on the other must be drawn with caution, so that

the statutory framework of the Act is not circumvented simply because a

known risk later blossoms into reality. We must demand a virtual certainty."

Ibid.

        To further aid trial and appellate courts in determining whether

intentional wrong was committed for purposes of the WCA, the Court created

a two-pronged test consisting of a "conduct" prong and a "context" prong. Id.

at 178–79. The Court held:

              Courts must examine not only the conduct of the
              employer, but also the context in which that conduct
              takes place: may the resulting injury or disease, and
              the circumstances in which it is inflicted on the
              worker, fairly be viewed as a fact of life of industrial
              employment, or is it rather plainly beyond anything
              the legislature could have contemplated as entitling
              the employee to recover only under the Compensation
              Act?

              [Id. at 179 (emphasis omitted).]

        To sum up, the Court in Millison held that to fall under the intentional

wrong exception to the general rule that bars employees from suing employers

for workplace injuries, a plaintiff must first establish the employer knew that



                                                                         A-4711-18T1
                                        14
that its actions were substantially certain to result in injury or death to the

employee. The plaintiff must further show that the resulting injury and the

circumstances of its infliction were more than a fact of life of industrial

employment and plainly beyond anything the Legislature intended the WCA to

immunize.

      The Court in Millison applied this analytical template to a situation

where the employer knowingly exposed its employees to asbestos.              The

employees claimed the WCA did not bar their lawsuit because the company's

doctors failed to properly inform them of the progression of their asbest os-

related diseases. Id. at 181–82. Chest x-rays revealed the asbestos-related

conditions, but the employer's doctors told the employees that "their health

was fine and sent them back to work under the same hazardous conditions that

caused the initial injuries." Id. at 182. The Court emphasized the importance

of fraud and deception in determining whether there is intentional wrong. The

Court explained:

            There is a difference between, on the one hand,
            tolerating in the workplace conditions that will result
            in a certain number of injuries or illnesses, and, on the
            other, actively misleading the employees who have
            already fallen victim to those risks of the workplace.
            An employer's fraudulent concealment of diseases
            already developed is not one of the risks an employee
            should have to assume. Such intentionally-deceitful
            action goes beyond the bargain struck by the
            Compensation Act.

                                                                        A-4711-18T1
                                       15
            [Ibid.]

      Subsequent Supreme Court precedents embrace and amplify the

reasoning in Millison, providing further guidance on how to distinguish

negligent or reckless culpability from intentional wrong.       In Laidlow v.

Hariton Machinery Co., an employer removed a safety mechanism from a

piece of equipment but replaced it prior to inspections. 170 N.J. 602, 606 –09

(2002).   The Court ultimately determined that the "conduct involving the

intentional, and deceptively timed, engaging and disengaging of safety

equipment . . . [satisfied the] conduct and context prongs." Van Dunk, 210

N.J. at 462 (citing Laidlow, 170 N.J. at 606–07). It is noteworthy that the

Court explicitly declined to adopt a per se rule that an employer's removal of a

safety device, or commission of an OSHA violation, constitutes intentional

wrong. Laidlow, 170 N.J. at 622–23. The critical circumstance in Laidlow

was that the periodic removal and replacement of the safety devices was timed

to deceive inspectors.

      In Mull v. Zeta Consumer Products, the Court considered a situation

where the employer was aware of prior injuries and ignored citations for safet y

violations. 176 N.J. 385 (2003). The Court concluded the plaintiff satisfied

the conduct prong of the Millison test because OSHA had cited defendant for

several safety violations, the defendant had removed several safety devices

                                                                        A-4711-18T1
                                      16
from the machine, another employee had sustained an injury operating the

same equipment, and the defendant was aware employees repeatedly

complained about safety concerns. Id. at 392.

      The Court also found that the context prong was satisfied, noting "[t]he

Legislature would not have considered the removal of the winder's safety

devices, coupled with the employer's alleged knowledge of the machine's

dangerous condition due to prior accidents and employee complaints, in

addition to OSHA's prior violation notices, 'to constitute simple facts of

industrial life.'" Id. at 392–93 (quoting Laidlow, 170 N.J. at 622).

      In a companion case, Crippen v. Central Jersey Concrete Pipe Co., the

Court likewise emphasized that OSHA had cited the employer for numerous

serious violations that had not been corrected before the plaintiff's fatal

accident. 176 N.J. 397, 401–03 (2003). The Court held "a jury reasonably

could conclude that defendant had knowledge that its deliberate failure to cure

the OSHA violations would result in a substantial certainty of injury or death

to one of its employees." Id. at 409.

      The Court also determined that the plaintiff had satisfied the context

prong. The employer not only failed to remedy the safety hazards, contrary to

an OSHA order, but also deceived OSHA into believing the violations had

been corrected. Id. at 411. The Court noted that the defendant "effectively



                                                                       A-4711-18T1
                                        17
precluded OSHA from carrying out its mandate to protect the life and health of

[defendant's] workers." Ibid. (alteration in original) (quoting Laidlow, 170

N.J. at 621).    The Court concluded the Legislature "never intended such

conduct to constitute a part of everyday industrial life" nor would the

Legislature expect this conduct to fall within the workers' compensation bar.

Ibid.

        Most recently, the Court addressed the intentional wrong exception in

Van Dunk. In that case, the Court concluded that neither the conduct nor

context prongs were satisfied. 210 N.J. at 454. Van Dunk had volunteered to

go into a deep trench to fix fabric that was being laid. Ibid. The supervisor

instructed him not to do so because of the risk the trench would collapse. Ibid.

Nonetheless, as problems persisted, the supervisor in a moment of frustration

told Van Dunk to enter the trench and fix the fabric.        Ibid.   The trench

collapsed, causing injury. Id. at 454–55.

        During the OSHA investigation, the supervisor acknowledged he was

aware of the OSHA requirements and did not follow those standards. Id. at

455. That admission led OSHA to cite the company for a "willful" violation of

the safety standards. Ibid. The classification of the OSHA violation as willful

does not necessarily mean, however, that the conduct is intentional wrong for

purposes of the WCA. In determining that the conduct prong had not been



                                                                       A-4711-18T1
                                      18
satisfied, the Court compared the nature of the wrong with the "more egregious

circumstances" of prior cases. Id. at 471. The Court explained:

             What distinguishes Millison, Laidlow, Crippen, and
             Mull from the present matter is that those cases all
             involved the employer's affirmative action to remove a
             safety device from a machine, prior OSHA citations,
             deliberate deceit regarding the condition of the
             workplace, machine, or, in the case of Millison, the
             employee's medical condition, knowledge of prior
             injury or accidents, and previous complaints from
             employees.

             [Ibid.]

      The Court noted that the plaintiff's failure to satisfy the conduct prong

was sufficient to bar the lawsuit. The Court nonetheless proceeded to examine

the context prong, concluding that it also had not been established. The Court

explained:

             The separate consideration required by the context
             prong acts as an additional check against overcoming
             the statutory bar to a common-law tort action. It was
             added to the analysis to reinforce the strong legislative
             preference for the workers' compensation remedy.
             That preference is overcome only when it separately
             can be shown to the court, as the gatekeeper policing
             the Act's exclusivity requirement, that as a matter of
             law an employee's injury and the circumstances in
             which the injury is inflicted are "plainly beyond
             anything the legislature could have contemplated as
             entitling the employee to recover only under the
             Compensation Act." In Millison, that threshold was
             only met by virtue of the physicians' intentional
             deception about the true status of employees' medical
             conditions when returning the employees to the

                                                                         A-4711-18T1
                                        19
             hazardous worksite, not by the dangers present in the
             workplace itself due to the known presence of
             asbestos.

             [Id. at 473–74 (emphasis omitted) (citations omitted).]

The Court then applied those principles to the facts presented in the case

before it, noting:

             One cannot reasonably conclude that the type of
             mistaken judgment by the employer and ensuing
             employee accident that occurred on this construction
             site was so far outside the bounds of industrial life as
             never to be contemplated for inclusion in the Act's
             exclusivity bar. While a single egregiously wrong act
             by an employer might, in the proper circumstances,
             satisfy the intentional-wrong standard, not every
             intentional, or indeed willful violation of OSHA safety
             requirements constitutes a wrong that is "plainly
             beyond anything the legislature could have
             contemplated as entitling the employee to recover only
             under the Compensation Act."

             [Id. at 474 (emphasis omitted) (quoting Millison, 101
             N.J. at 179).]

                                       B.

      We next apply the lessons from these Supreme Court cases to the facts

presented in the matter before us. Hocutt contends he satisfied the conduct

prong because he was injured "as a result of a repeated practice, known to the

defendant to be 'clearly a safety violation' and which constituted a 'serious'

OSHA violation." We disagree. We believe the present circumstances are

closer to the facts presented in Van Dunk than to Millison, Laidlow, Mull, and

                                                                        A-4711-18T1
                                       20
Crippen because in the case before us there was no deception, no prior

accidents, and no prior complaints.

      As the Court made clear in Laidlow, an OSHA violation standing alone

is not enough to establish intentional wrong. 170 N.J. at 622–23. Indeed, the

Court in Van Dunk concluded that the plaintiff failed to show intentional

wrong notwithstanding that the employer was cited for a violation that OSHA

classified as "willful." 210 N.J. at 455. 2

      We turn then to Hocutt's contention that Minda's violative conduct rises

to the level of intentional wrong because it occurred repeatedly. We start by

acknowledging that Millison, Laidlow, Mull, and Crippen all involved

repetitive wrongful acts.    Van Dunk, in contrast, involved an isolated and

spontaneous act of mistaken judgment by a supervisor. At first glance, that

distinction might help to explain why intentional wrong was found in Millison,

Laidlow, Mull, and Crippen but not in Van Dunk. On closer examination,

however, we believe that the Court did not focus on the number of times the

wrong act was repeated; rather, it focused on the aggravating circumstances in

which that repetition occurred.




2
  In this case, Minda was cited by OSHA for a "serious" violation, not a
"willful" one as in Van Dunk.


                                                                      A-4711-18T1
                                         21
      The Court in Van Dunk cautioned that "a single egregiously wrong act

by an employer might, in the proper circumstances, satisfy the intentional -

wrong standard." 210 N.J. at 474. We do not interpret that observation to

mean that less egregious acts satisfy the standard if they are committed

repeatedly.    Rather, we believe the Court was emphasizing that the

egregiousness of the wrong act is more important than the number of times it is

repeated.

      That is not to suggest that repetition is irrelevant in determining the level

of egregiousness. We must, however, examine the context in which those

repeated acts occurred. The Millison line of cases make clear that a wrong act

is more egregious when it is repeated in the face of efforts by government

regulators or others to put a stop to the practice. The wrong act is especially

egregious when deception is used to conceal the repetition.

      Notably, in Millison, the repeated conduct was the deception committed

by company doctors who misled multiple employees about their medical

conditions.   See Van Dunk, 210 N.J. at 474 (noting the intentional wrong

threshold in Millison "was only met by virtue of the physicians' intentional

deception about the true status of employees' medical conditions" (citing 101

N.J. at 181–83)).




                                                                          A-4711-18T1
                                        22
      In Laidlow, Mull, and Crippen, the employers refused to modify

wrongful behavior that was specifically identified and brought to their

attention. It was the employers' refusal to discontinue their wrongful practices

in the face of such notice, not the wrongful practices themselves, that elevated

their culpability to the level of intentional wrong.

      We also need to consider how repetition of a wrong act should be

accounted for when determining whether death or injury is substantially

certain to result. The Court in Millison replaced the "deliberate intention"

standard with a "substantial certainty" test. 101 N.J. at 178. As we have

noted, this shift was meant to restrict, not expand, the circumstances when the

intentional wrong exception applies. We do not believe, therefore, that the

Court intended that a longstanding negligent or reckless practice should be

deemed an intentional wrong under the WCA simply because the risk posed by

the ongoing wrongful practice will eventually come to fruition under the law

of probabilities.

      Viewing the evidence in the light most favorable to Hocutt, we accept

that there was a recurring practice at Minda's warehouse to allow workers to

stand on moving forklifts. So far as the record before us shows, howev er, no

accidents or injuries had resulted from the unsafe practice until Will backed

into an I-beam with Hocutt aboard. The absence of proof of prior forklift



                                                                        A-4711-18T1
                                        23
accidents at Minda's warehouse suggests the unfortunate accident in this case

was not a virtual certainty as demanded in Millison. 101 N.J. at 178.

      The intentional wrong exception would significantly erode the

legislative preference for the workers' compensation remedy if all a plaintiff

has to show to invoke the exception is that the negligent or reckless conduct

was a de facto company practice. As the Court cautioned in Millison, the line

between negligent or reckless conduct and intentional wrong must be drawn

with caution.      Otherwise, the workers' compensation remedy would be

"circumvented simply because a known risk later blossoms into reality." 101

N.J. at 178. Accordingly, we conclude that Hocutt failed to establish that

Minda knew that its actions were substantially certain to result in Hocutt's

injury or death.

      It bears noting, moreover, that Hocutt alleged only negligence in his

complaint. He never filed a pleading alleging that Minda engaged in any

intentional act. We do not mean to suggest that the failure to allege intentional

conduct precludes a finding of intentional wrong for the purposes of the WCA

exemption. Nor would such a pleading automatically satisfy the Millison test.

The point, rather, is that the nature of the complaint is telling with respect to

the level of Minda's culpability.




                                                                         A-4711-18T1
                                       24
      In sum, we interpret the precedents to mean that an employer's

longstanding practice of violating an OSHA regulation does not automatically

rise to the level of intentional wrong. Rather the escalation to intentional

wrong generally occurs when the repeated conduct is committed in disregard

of prior OSHA citations or other warnings. In this case, there were no proofs

submitted showing that there were prior forklift-related accidents or injuries,

prior OSHA violations pertaining to forklift operations, a failure to abate such

OSHA     violations,    or prior   complaints   from   workers    about    forklift

practices. Nor was any evidence presented that Minda took steps to conceal its

violative practice or otherwise deceive safety investigators.

      Given the absence of evidence of prior accidents or OSHA citations, and

the absence of any evidence of concealment, fraud, or deception, we believe

that Minda's conduct was less egregious than the conduct in Millison, Laidlow,

Mull, and Crippen, and more comparable to the wrongful conduct in Van

Dunk. We therefore conclude that Hocutt has failed to establish the first prong

of the Millison test.

                                       C.

      Our conclusion that Hocutt has failed to satisfy the conduct prong of the

Millison test means that he is barred from suing Minda.          We nonetheless

follow the example the Supreme Court set in Van Dunk and proceed to address



                                                                          A-4711-18T1
                                       25
the context prong. See 210 N.J. at 473 ("We have concluded that the conduct

prong is not satisfied in this matter. Although that renders the context prong

analysis unnecessary, we choose to address it."). In doing so, we recognize

that the same facts and circumstances that led us to conclude that the first

prong was not satisfied also militate against Hocutt's arguments with respect to

the second prong.      See Laidlow, 170 N.J. at 606–07 (noting that the

deceptively timed engaging and disengaging of safety equipment to mislead

inspectors satisfied both the conduct and context prongs).

      We conclude that Hocutt has failed to show that his injury and the

circumstances of its infliction were "more than a fact of life of industrial

employment." Id. at 617. Hocutt does not dispute that forklift accidents occur

in warehouses.    As we have noted, the record in this case supports the

inference that Minda allowed workers to stand on forklifts to hasten the pace

with which pallets were loaded and unloaded and thus to enhance productivity

and profit. This unsafe practice thus appears to reflect a deliberate decision by

warehouse supervisors to expedite the movement of goods within the

warehouse.    That circumstance, however, does not by itself transform the

company's negligence or recklessness into intentional wrong within the

meaning of the WCA. As we have noted, we believe the Court in Millison

abandoned the "deliberate intention" standard in recognition that many unsafe



                                                                         A-4711-18T1
                                       26
workplace practices are deliberate in the sense that the employers made a

business decision to maximize speed and efficiency at the expense of worker

safety. We believe such decisions are a type of mistaken judgment that is a

fact of life in industrial workplaces.

      We do not mean to condone such practices.          It is, in our view, the

employer's response to an accident, regulatory citation, employee complaint, or

other explicit warning that provides an especially useful benchmark of its

culpability under both prongs of the Millison analytical framework. In this

instance, given the absence of prior accidents or employee complaints, and

especially given the absence of fraud, concealment, or deception, we do not

believe Minda's misconduct was plainly beyond anything the Legislature

intended the WCA to immunize.            Laidlow, 170 N.J. at 617.   In the final

analysis, Minda's mistaken judgment was, to borrow the Court's aphorism in

Van Dunk, "an exceptional wrong, not an intentional wrong." 210 N.J. at 472.

Affirmed.




                                                                         A-4711-18T1
                                          27